Citation Nr: 1810020	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-13 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus type II, rated 20 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal        from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing at the RO before the undersigned in August 2013.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the period of the claim prior to April 9, 2013, the Veteran's diabetes mellitus has required insulin and restricted diet but has not required regulation of activities.

2.  From April 9, 2013, the evidence is in equipoise as to whether the Veteran's diabetes mellitus has required regulation of activities; there were no episodes          of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations     per year or requiring visits to a diabetic care provider at least twice monthly. 

3.  The Veteran's diabetic nephropathy has been manifested by tests reflecting    renal dysfunction, but has not been manifested by constant albuminuria with     some edema, or definite decrease in kidney function, or hypertension with diastolic pressure of 120mm or more. 

4.  From January 15, 2014, the Veteran's service-connected disabilities as likely as not render him unemployable. 

CONCLUSIONS OF LAW

1.  Prior to April 9, 2013, the criteria for a rating in excess of 20 percent for diabetes mellitus type II have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  From April 9, 2013, the criteria for a rating of 40 percent, but no higher, for diabetes mellitus type II have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2017)

3.  The criteria for a rating in excess of 30 percent for diabetic nephropathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2017).

4.  From January 15, 2014, but not earlier, the requirements for establishing entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38     C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board herein addresses the appealed ratings for the Veteran's service-connected diabetes and diabetic nephropathy as a complication of that diabetes.  These disorders are currently rated 20 percent disabling for the diabetes and 30 percent disabling for the diabetic nephropathy. The Veteran is also separately rated for diabetic polyneuropathy of each of the lower extremities, though such issues   are not are not presently the subject of appeal, and hence are not addressed herein. Moreover, symptomatology associated with the lower extremity neuropathy cannot be considered in evaluating the diabetes or nephropathy.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to   be avoided).  

The Veteran essentially contends that his diabetes and his diabetic nephropathy are of greater severities than are reflected by the ratings assigned.  

Diabetes

The Veteran's diabetes has been assigned a 20 percent disability rating based on the criteria within 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes requiring insulin and restricted diet, or requiring oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A maximum 100 percent rating is assigned for diabetes requiring more than one    daily injection of insulin, restricted diet, and regulation of activities (avoidance      of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight     and strength or complications that would be compensable if separately evaluated.  Id. 

Separate ratings are assigned for any compensable complication of the Veteran's service-connected diabetes unless they are part of the criteria used to support a total evaluation.  All noncompensable complications are considered part of the diabetic process.  Id. at Note (1).

The Veteran filed his claim for an increased rating in July 2007. On the November 2007 and July 2008 examinations, the Veteran's diabetes was noted to require restricted diet and oral agents.  On the November 2007 examination it was noted that insulin was discontinued and he was on Byetta instead. He was noted to be     on insulin on the July 2008 examination. It was noted the Veteran had no current complaints regarding his diabetes and did not require restriction of activities to control diabetes.  

Private treatment records in May and June 2009 noted the Veteran indicated he feels fine.  A July 2010 note shows the Veteran reporting that he has no diabetic complaints.  The plan was for the Veteran to lose weight and exercise.  

A diabetes Disability Benefits Questionnaire (DBQ) prepared by a private physician was submitted by the Veteran in April 9, 2013 (although erroneously dated as March 2014).  On that DBQ, the physician noted the Veteran required regulation of activities, noting that the Veteran is unable to do anything strenuous due to hypoglycemia.  A July 2013 DBQ prepared by a different physician also noted that he requires regulation of activities.  That examiner noted that the Veteran is on insulin regimen and is prone to hypoglycemia secondary to strenuous work and erratic/missed meals.  

A VA examination addressing his diabetes mellitus was conducted in July 2014. That examiner found that the Veteran required restricted diet and oral hypoglycemic agents as well as insulin for his diabetes mellitus, but that he did not require regulation of activities. The examiner explained that regarding the Veteran's claim that his activity is restricted and that his "sugar goes low", the Veteran's reported history and the medical treatment record documentation does not substantiate the presence of problematic hypoglycemia, or a need for a required regulation of activity.  

Upon review of the record, the Board finds the evidence at least in equipoise as to whether the Veteran requires the regulations of activities due to diabetes as of the April 9, 2013 private DBQ.  Thus, from that date, the Board finds that a 40 percent rating is warranted.  Moreover, a rating in excess of 40 percent is not warranted from April 9, 2013 as treatment records and examination reports do not reflect that the Veteran has had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations yearly or more frequently, or that the Veteran required more than once monthly visits to a diabetic care provider.  Accordingly, a higher rating is not warranted. 

For the period prior to April 9, 2013, the most probative evidence is against a finding that the Veteran required the regulation of activities. VA examinations in 2007 and 2008 indicated that the Veteran did not require regulation of activities.  The Veteran's treatment records do not show him reporting hypoglycemic episodes or that he was advised by his medical providers to limit his activities.  Accordingly, the preponderance of the competent and probative evidenced reflects that regulation of activities due to diabetes was not required during that time period and a rating in excess of 20 percent is not warranted prior to April 9, 2013.

Nephropathy

Turning to the claim for a higher rating for diabetic nephropathy, the July 2014   VA diabetes examiner found that the Veteran had diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  A separate rating of 30 percent was assigned effective January 15, 2014.  

For the April 2017 nephrology examination, the examiner reviewed treatment records and noted that the Veteran took Lisinopril daily for his renal dysfunction.  The examiner also noted that the renal dysfunction did not require regular dialysis, that the Veteran no signs or symptoms due to renal dysfunction, that he did not  have hypertension or heart disease due to renal dysfunction, that he did not have symptomatic renal tubular disorder, and that he did not have frequent attacks of colic with infection (pyonephrosis).  Laboratory tests including BUN, EGFR,      and proteinuria were all elevated beyond normal ranges, indicating nephropathy.  However, the examiner concluded that the Veteran's renal dysfunction did not    have any impact on the Veteran's ability to work.   

A review of recent VA and private treatment records does not reveal renal dysfunction complications, signs, or symptoms different from those identified           by the April 2017 examiner.  The Board finds that the balance of the record is consistent with and supportive of the findings and conclusions of the April 2017 examiner.  

Renal dysfunction is rated at 30 percent disabling when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis,  or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a, Renal Dysfunction.

After reviewing the record, the Board finds that for the entire appeal period                the preponderance of the evidence is against the Veteran meeting the criteria for a higher, rating for renal dysfunction.  The record does not support the presence of constant albuminuria with some edema, or definite decrease in kidney function,         or hypertension at least 40 percent disabling under Diagnostic Code 7101.  In this regard, a 40 percent rating for hypertension requires diastolic pressure (the bottom 
number of a blood pressure reading) of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. The medical evidence does not reflect diastolic pressure elevated to that level.  For example, VA treatment records from 2014          to 2016 noted diastolic pressures generally ranging from of 58 to 89. Diastolic pressures of 120 or greater have not been shown.  Hence, an increased rating          for diabetic nephropathy is not warranted.  Moreover, the Veteran's BUN and creatinine have been less than 40 percent and 4 mg%, respectively.  On the 2017 
VA examination, BUN was 16 and creatinine was within normal limits. Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent for diabetic nephropathy.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology will be considered as one disability for the above purposes of one 60 percent disability. 38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation Services, for extra-schedular consideration all cases of veterans    who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). See 38 C.F.R. § 4.16(b). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect     some factor which takes the case outside the norm. The sole fact that a claimant     is unemployed or has difficulty obtaining employment is not enough. A high rating   in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can   find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). Consideration should be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities. Id. at 363.   

Here, the Veteran's diabetes was rated as 20 percent disabling prior to April 9, 2013, and 40 percent disabling thereafter. The Veteran's diabetic neuropathy of the lower extremities is assigned a 10 percent rating for each extremity effective July 3, 2013. The Veteran's diabetic nephropathy is assigned a 30 percent rating from January 15, 2014. During the course of the claim, the combined rating has been 20 percent prior   to April 9, 2013 and 40 percent from that date, 50 percent from July 3, 2013, and 70 percent from January 15, 2014.  Thus, from January 15, 2014, the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met. 

The Board notes the Veteran has a high school education and his primary career was as a truck driver.  After retiring from that profession, the Veteran worked 
as a mail opener part time. Neither employer indicated that the Veteran left the employment due to disability.   

In this case, the Board will resolve all doubt in the Veteran's favor and find that   his service connected disabilities when considered together preclude gainful employment from the date he meets the schedular criteria for that benefit, January 15, 2014.  Prior to that date, the preponderance of the competent, credible, and probative evidence does not reflect that referral for extraschedular consideration   for TDIU is warranted.  The 2007 and 2008 examiners did not indicate that his diabetes impacted employment and noted no diabetic complications.  Private treatment records in May and June 2009 noted the Veteran indicated he feels fine.  A July 2010 note shows the Veteran reporting that he had no diabetic complaints.  The employers did not indicate the Veteran left either employment due to disability, which the Board finds to be more persuasive than the Veteran's assertions to the 
contrary. While the private DBQs noted the Veteran's diabetes impacted employment, they did not indicate that the condition precluded employment.  In sum, the Board finds that the preponderance of the probative evidence is against a finding that referral of the TDIU claim for extraschedular consideration for the period prior to January 15, 2014 is warranted.  
 


ORDER

For the period of the claim prior to January 15, 2014, a rating in excess of 20 percent for diabetes mellitus type II is denied.

From January 15, 2014, a rating of 40 percent for diabetes mellitus type II is granted, subject to the rules and regulations governing the payment of VA   monetary benefits.

A rating in excess of 30 percent for diabetic nephropathy is denied.  

For the period of the claim prior to January 15, 2014, entitlement to TDIU is denied.

From January 15, 2014, entitlement to TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


